NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SYNQOR, INC.,
Plaintiff-Appellee,

V.

ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC.,
Defendants-Appellants,

AND

BEL FUSE, INC.,
Defendant-Appellant,

AND

DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., AND POWER~ONE, INC.,
Defendants~Appellants,

AND

MURATA ELECTRONICS NORTH AMERICA, INC.,
MURATA MANUFACTURING CO., LTD., AND
MURATA POVVER SOLUTIONS, INC.,
Defendants-Appellarr,ts,

AND

CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,

Defendcznts.

SYNQOR V. ARTESYN TECH 2

Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
'I`. John Ward.

2011-1191, -1192, -1194, 2012-1070, -1071, -1072

ON MOTION

ORDER

Artesyn Technologies, Inc. et a1. (Artesyn) move with-
out opposition for additional oral argument time.

Upon consideration thereof,
I'r ls ORDERED THAT:

n

The motion is deferred to the merits panel assigned to
hear the case.

FoR THE CoURT

AU@ 0 1 mm /S/ Jan Horbaiy

Date J an Horbaly
Clerk
cc: Donald R. Dunner, Esq.
Constantine L. Trela, Jr., Esq. 8 ma
Alan D. Smith, Esq. U.S.TlQ'-L§§EH\H'AR&L !E*“~S“cun

Wil1iam F. Lee, Esq.
Andrew J. Pincus, Esq. AUG 07 2012

319 ` JAI\EIEQEI*IKBALY